DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 1, 3-4, 11, 13, 17, and 21 have were amended with Applicant’s Amendment and Response to Non-Final Office Action consistent with Examiner’s recommendations in the previous office action to overcome the 35 U.S.C. 103 rejections of claims 1-6, 8-13, 15-18, and 21-22. Claims 23 and 24 have been added. Claims 7, 14-15, and 19-20 have been cancelled. Examiner sets forth the reasons below for allowance below consistent with the indications and explanations of allowable subject matter

Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance.

	Regarding subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a practical application (see at least Specification [
receiving of historical and current facility data, determining future resource demand, including that of social media data, generating a visual representation of a facility representing available resources and demand within a specified time frame, determining resource modifications based on projected demand and available resources, generating, within a visual representation of the space, suggested changes, and generating a display using a three-dimensional augmented or virtual reality representation to display wards and the visual representation of the facility, including symbolic representations of the facility that are modified by the user to view different portions of the three-dimensional representation, that provides an improvement in the relevant computer technology (MPEP
2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to particular technological environment (MPEP 2106.05(e)).

	Regarding the prior art, none of the prior art of record, taken individually or in combination teach or reasonably suggest the ordered combination of elements of independent claims 1, 11, and 17 for receiving of historical and current facility data, determining future resource demand, including that of social media data, generating a visual representation of a facility representing available resources and demand within a specified time frame, determining resource modifications based on projected demand and available resources, generating, within a visual representation of the space, suggested changes, and generating a display using a three-dimensional augmented or virtual reality representation to display wards and the visual representation of the facility, including symbolic representations of the facility that are modified 
Boyle (US 2012/02329262 A1): describing a method for future medical demand prediction but does not disclose any visualization of the facility, nor the use of social media. (Paragraph(s) 50, 64, and 78)
Shuck (US 2017/0185721 A1): describing a method of visualization of a medical facility as well as determining modifications based on projected demand however, does not disclose a three-dimensional visualization, nor how demand is predicted. (Paragraph(s) 43, 58, and 72)
Haddick (US 2017/0185721 A1): describing the use of three-dimensional augment and virtual reality technologies however, does not link to the field of use, nor has information regarding projected resource demand and availability, nor how to manipulate said resources. (Paragraph(s) 7, 332, and 779)
Rosenblatt (US 2013/0093829 A1): describes visual representations of the wards, and symbolic representations of visual content manipulated by a user however, does not disclose any resource manipulation, nor prediction of demand to suggest manipulation of current resources (Paragraph(s) 214-218, and 275)
Hutton (US 2012/0182245): describes information regarding demand prediction based on ambulance location and disbursement but does not disclose visualizations nor suggestions for resource management (Paragraph(s) 75-78)
Clark (US 2019/0189259 A1): 
Sahu (US 2021/0124465 A1): describes a method for the use of an interactive model in the context of a medical profession (Paragraph(s) 126-127)
Baarman (US 2021/0052757 A1): describes a method of tracking individuals in order to track locations to properly disinfect (Paragraph(s) 114-116)
Additional prior art found relevant but failing, both individually and in any ordered combination
with the other prior art of record, to teach or reasonably suggest the claimed invention include
the references cited below describing methods of three-dimensional representation, medical resource allocation, demand prediction, user interfaces, and social media tracking
Day (CA 2932758 A1): describes a method for forecasting hospital capacity and making changes based on a forecasted demand.
Sherif Sakr and Amal Elgammal, (“Towards a Comprehensive Data Analytics Framework for Smart Healthcare Services”): describes a method of using various big data to improve aspects of healthcare.
Clark (US 2022/0035342 A1): describes a method for automated predictions for future demand
 Day (US 2021/0193302 A1): describes a method for dynamic medical system organization within a hospital based on a variety of patient and workflow data
Gulersen (US 2020/0105064 A1): describes a method for augmented reality depictions of resources available to a user
 Cooner (US 20200027096 A1): describes a method of using smart sensors on current hospital resources to predict future demands.
Eberting (US 2019/0214116 A1)
Shelton (US 2019/0201104 A1)
Clark (US 2019/0189259 A1)
Bradski (US 2019/0094981 A1)
Sabuz (US 2018/0204172 A1)
Sheffler (US 2015/0339570 A1)
Amarasingham (CA 2945131 A1)
Anderson (US 2012/0190386 A1)
Coulter (US 2011/0054946 A1)
Zhou (US 2017/0039765 A1)
	However, neither the prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art would provide for any predictable or reasonable rationale to combine the prior art teachings in order to attempt to render the entire claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571)272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624